IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00067-CR
No. 10-10-00068-CR
 
Sheryl Marie Fannin,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 413th District Court
Johnson County, Texas
Trial Court Nos. F40482 and
F40952
 

MEMORANDUM Opinion





 
            Sheryl Marie Fannin appealed the trial
court’s judgments revoking her community supervision but has now filed motions
requesting this Court to dismiss the appeals.  Fannin personally signed the
motions to dismiss.
            Accordingly, the appeals are
dismissed.  Tex. R. App. P.
42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeals
dismissed
Opinion
delivered and filed May 12, 2010
Do
not publish
[CR25]